Citation Nr: 1514455	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an overpayment in the amount of $5,976.00 was properly created, characterized as the propriety of the assignment of September 1, 2010, as the effective date for the for the addition of L as a dependent spouse.  

2.  Entitlement to a waiver of overpayment of VA dependency benefits in the amount of $5,976.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to June 1968 and December 1969 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Per the Veteran's request, a Board hearing was scheduled for February 2015, but he failed to appear.  The appellant has not filed a motion for a new hearing. Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As noted above, the Board has characterized the issues on the cover page of the decision to address the matter of the validity of a $5,976.00 debt, resulting from an overpayment due to the assignment of September 1, 2010, as the effective date of the addition of L as the Veteran's dependent spouse.  In doing so, the Board notes that the Veteran has sought a waiver of the debt, as well, and this issue was separately addressed by the Committee on Waivers and Compromises (COWAC) at the RO in a May 2011 decision.  Notably, 38 C.F.R. § 1.911(c) explicitly permits separate or simultaneous consideration of the issues of validity of debt and waiver thereof. 

The issue of entitlement to a waiver of overpayment of VA dependency benefits in the amount of $5,976.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran divorced J in January 2003.

2.  The Veteran married L in April 2003. 

3.  VA did not receive notice of the Veteran's divorce from J and marriage to L until August 2010 and was not aware of L's existence as the Veteran's spouse prior thereto.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $5,976.00 was not the result of an erroneous award based solely on VA administrative error; such overpayment was properly created, and the related debt assessed against the Veteran is valid.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2014); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.400, 3.401, 3.500, 3.501, 3.652 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As to the issue on appeal, the essential facts are not in dispute; the case rests largely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  There is no possibility that any additional notice or development would aid the Veteran in substantiating the appeal on this issue.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Any deficiency of notice or of the duty to assist constitutes merely harmless error.  For these reasons, the Board will proceed to appellate review without any further discussion of VA's duties to notify and assist.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  See 38 U.S.C.A. § 1115(1) (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued the last day of the month in which the divorce occurred for divorces occurring after October 1, 1982.  38 C.F.R. § 3.501(d)(2) (2014).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n) (West 2014).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014).

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a) (2014).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b) (2014).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the present case, the evidence establishes that the Veteran was married to J until January 2003, and that he married L in April 2003.  Of record are marriage certificates and adequate proof of the Veteran's divorce from J.  At issue is whether the Veteran provided VA notice of his marital history in 2003 and/or whether VA received such notice.  

The Veteran relates that sometime in 2003, around the time of his divorce from J, but prior to his marriage to L, he called the Atlanta RO to notify it of his divorce and plans to marry L.  He contends that he was advised to submit proof of divorce and marriage following his marriage to L.  The Veteran relates that he recalls having sent VA the information in 2003 and that he did not notice that there was any problem as his benefits remained unchanged with respect to the number of dependency allowances and amounts.  He states that it was not until a letter from VA dated in July 2010 that referred to J as his spouse that he noticed any problem.  He believes that he should be liable, at most, for the approximate 3 month period he was not married.  He therefore disputes the validity of the debt created.

As noted above, payment of VA dependency allowance requires that individuals to whom benefits are being paid to certify eligibility factors for ongoing entitlement.  38 C.F.R. § 3.652(a).  Several letters dated prior to the July 2010 letter from VA to the Veteran document that he was advised that benefits were being paid for his spouse.  However, the documents do not reference that they were being specifically paid for J.  Indeed it is not until the July 2010 letter that J is referenced specifically by name.  

The record discloses that in August 2010 the Veteran notified the RO in writing that he had divorced and remarried in 2003, as outlined above.  Ultimately, he provided sufficient proof of the divorce and marriage.  

The case presents a unique fact pattern.  It is apparent to the Board that the primary purpose of the regulation is to avoid payment for a dependent, where none exists.  The Veteran was consistently advised to report changes in marital status prior to July 2010, and he relates that he has done so.  Yet, no documentation of any phone conversation or receipt of divorce and marriage evidence appears in the record.  

The applicable laws and regulations provide that, in the case of a divorce or annulment occurring after October 1, 1982, the effective date of the discontinuance of the dependency allowance shall be the last day of the month in which the divorce or annulment occurred, except in the case of old-law pension, inapplicable here.  38 C.F.R. §§ 3.401(c), 3.501(d)(2).  Here the Veteran divorced J in January 2003; thus, the reduction is effective January 31, 2003.  This is not at issue.  

However, the applicable laws and regulations otherwise provide that the effective date of award of additional compensation in the event of marriage, shall be the later of the date of marriage, if evidence of the marriage is received within 1 year of the date of marriage, the date notice is received of the dependent's existence, if received within 1 year of VA's request, or the date dependency arises.  In the present case, the Veteran asserts that he sent VA notice and evidence of his divorce from J and marriage to L in 2003.  However, no documentation of any such evidence appears prior to the Veteran's August 2010 submission; thus, the AOJ has assigned September 1, 2010, as the effective date for the additional award of dependency allowance for L, consistent with a finding that VA then received first notice of the marriage to L.  The overpayment was created from the continuance for the payment of dependency benefits for J, as opposed to L, notwithstanding that the Veteran had only 1 dependent spouse, but for 3 months prior to September 2010.   

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The Veteran has related that he recalls sending evidence of the divorce and remarriage to the Atlanta RO shortly after his marriage to L in 2003.  However, there appears no evidence of any communication to VA concerning his marriage to L until August 2010.  Regardless, it must be presumed that the U.S. Postal Service and VA properly discharged their official duties by properly handling mail and claims submitted by the Veteran.  Statements made by a veteran are not the type of clear evidence to the contrary, which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The applicable effective date for dependency allowance for L is September 1, 2010, the first day of the month following VA's receipt of knowledge of L's existence.  As noted above, the Veteran's statements cannot function as clear evidence to the contrary that his claims for discontinuance and the award of dependency benefit for J and L, respectively, were received by VA in 2003.  It is unfortunate that VA did not receive timely notice of the Veteran's divorce and marriage; however, the Veteran was continuously advised to report any changes in marital status and despite his assertions that he sent such information in 2003, there is no relevant evidence on this point received by VA prior to August 2010.  The Board acknowledges that he was not concerned in regard to any issues concerning his spousal dependency allowance until the July 2010 letter referenced J as his spouse.  However, absent any evidence showing that VA received notice of the divorce and marriage prior to August 2010, an earlier effective date is not warranted.  

The Board acknowledges that the Veteran believes that the overpayment should be only for the approximate 3 month period in 2003 that he was not married.  He essentially asserts that, regardless of VA having notice of L's existence prior to August 2010, that he was legally entitled to dependency benefits for his spouse.  The applicable laws and regulations specifically provide that the effective date for discontinuance of benefits for J due to divorce from J is January 31, 2003.  They further provide in this case that September 1, 2010, is the proper effective date for the addition of L as a dependent, as August 2010 marks the date that VA became aware of her existence.  Therefore, as the applicable laws and regulations prohibit payment for L from January 31, 2003, and the Veteran was paid for L thereafter, the Veteran cannot be said to be legally entitled to the benefits.  He was paid for a dependent from whom he had legally divorced, notwithstanding his legal marriage to L in April 2003.  


ORDER

The overpayment in the amount of $5,976.00 is valid; the appeal is denied.  


REMAND

Having found that the debt was validly created, the question now turns to whether a waiver of that validly created debt is warranted.  As noted above, the matter of entitlement to waiver of an overpayment was separately adjudicated by the Committee on Waivers and Compromises in May 2011.  The record indicates that in June 2011, the Veteran's representative re-submitted the March 2011 Notice of Disagreement (NOD) with respect to the issue of the validity of the debt, adjudicated in the February 2011 rating decision addressed above.  It thus appears that the Veteran has expressed disagreement with the denial of his waiver request.  
To date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to a waiver of overpayment of VA dependency benefits in the amount of $5,976.00.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


